                                              Entered on Docket
                                              October 30, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1                                                 Signed and Filed: October 30, 2020

 2
 3
 4
                                                   ________________________________________
 5                                                 DENNIS MONTALI
                                                   U.S. Bankruptcy Judge
 6
 7
                         UNITED STATES BANKRUPTCY COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                   )
10                                           ) Bankruptcy Case No. 08-30119
11   PETER R. FADER,                         )
                                             ) Chapter 7
12                                           )
                       Debtor.               )
13                                           )
14                                           )
     E. LYNN SCHOENMANN, TRUSTEE             ) Adversary Case No. 20-03007
15                                           )
                       Plaintiff,            )
16                                           )
17   v.                                      )
                                             )
18   STEVEN R. BOAL and QUOTIENT             )
     TECHNOLOGY, INC.,                       )
19                                           )
                       Defendants.           )
20
                                             )
21
22              MEMORANDUM DECISION REGARDING MOTIONS TO DISMISS
23           On September 4, 2020, this court held a hearing on the
24   motions to dismiss this adversary proceeding filed by defendants
25   Steven R. Boal (“Boal”) (dkt. 28) and by Quotient Technology,
26   Inc. (“Quotient”) (dkt. 56) (collectively, “Defendants”).                            For
27   the reasons set forth below, the court is denying Boal’s motion
28   to dismiss but granting Quotient’s motion to dismiss.

                                              -1-

     Case: 20-03007   Doc# 78    Filed: 10/30/20     Entered: 10/30/20 15:49:48         Page 1 of
                                              14
 1   I.      PROCEDURAL BACKGROUND

 2           On January 26, 2008, debtor Peter R. Fader (“Debtor”) filed
 3   the underlying chapter 7 case (Case No. 08-30119).                Debtor
 4   received his discharge in July 2009, and the case was closed in
 5   2010.    On July 24, 2019, Debtor filed a motion to reopen the
 6   case so that a chapter 7 trustee could determine whether the
 7   estate could or should pursue certain claims against Boal and
 8   Quotient.    The court granted the motion and appointed plaintiff
 9   E. Lynn Schoenmann (“Trustee”) as the chapter 7 trustee.
10           On December 10, 2019, Trustee filed the underlying
11   complaint against the Defendants in state court, and Boal
12   removed the action to the U.S. District Court for the Northern
13   District of California (“District Court”).              Following a referral
14   of the action to this court by the District Court, Boal filed a
15   motion to withdraw the reference under 28 U.S.C. § 157(d), which
16   the District Court denied.
17           On January 30, 2020, Boal filed his motion to dismiss
18   Trustee’s Complaint (the “Boal MTD”) (dkt. 28).               Quotient then
19   filed its own motion to dismiss (dkt. 56) (the “Quotient MTD”),
20   which Boal joined on the same day (dkt. 60).              On August 3, 2020,
21   Trustee filed her oppositions to both motions to dismiss; both
22   Quotient (dkt. 65) and Boal (dkt. 66) filed their replies on
23   August 4, 2020.     Following a telephonic hearing on September 4,
24   2020, the court took both the Boal MTD and the Quotient MTD
25   under submission.
26   II.     ALLEGATIONS AND CLAIMS ASSERTED BY TRUSTEE

27           Trustee’s complaint alleges that in exchange for Debtor’s

28   assistance in raising critical capital for two companies, Boal

                                             -2-

     Case: 20-03007   Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 2 of
                                             14
 1   promised that he would pay Debtor a share of his profits.
 2   “Specifically, Boal agreed that [Debtor] would receive 30% of
 3   the stock issued to Boal in [Quotient] and 50% of the stock
 4   issued to Boal in CashStar, Inc.(“CashStar”).”                Complaint at ¶
 5   1.   Both payments were to occur after Boal liquidated his
 6   shares.   Id.
 7         Trustee further alleges that Debtor raised critical capital
 8   for both Quotient and CashStar, including over $40 million for
 9   Quotient between 1999 and 2006, “money that was critical to the
10   company’s early survival and later success[.]”                Complaint at
11   ¶¶ 2 and 18.     Trustee asserts that Boal and Debtor formed their
12   first joint venture in 1998 and “had always operated on a
13   ‘handshake basis.’”        Complaint at ¶ 16.
14         In the following paragraph, Trustee alleges that Boal
15   committed “on behalf of himself and Quotient” to give Debtor 25
16   to 30% of Boal’s equity in Quotient.             “Boal wanted to maintain
17   control, so the two agreed that the equity representing
18   [Debtor’s] promised return would be issued to Boal who would
19   hold it in trust” and would pay Debtor his share of the proceeds
20   upon a sale of the equity.         Complaint at ¶ 17.
21         In her first cause of action, Trustee alleges breach of the
22   “Quotient Contract.”       In paragraph 31, she alleges that Boal,
23   acting on behalf of himself and Quotient, entered into an oral
24   contract with Debtor.       Complaint at ¶ 31.          Trustee states that
25   Boal agreed that Quotient would issue shares to Boal on Debtor’s
26   behalf, who would hold the stock for long as he deemed
27   appropriate and then pay Debtor 30% of the sale of the stock.
28

                                              -3-

     Case: 20-03007   Doc# 78    Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 3 of
                                              14
 1   “In short, the parties agreed that as Boal liquidated shares of
 2   Quotient stock issued to him, he would pay 30% of the proceeds
 3   to [Debtor].”      Id.   “Quotient and Boal breached the Quotient
 4   Contract by paying [Debtor] only $600,000 (in the form of two
 5   promissory notes Boal promised to forgive) rather than the full
 6   amount due, which on information and belief exceeds $10
 7   million.”     Id. at ¶ 35.
 8        In the second cause of action, Trustee asserts a claim
 9   against Boal and Quotient for breach of fiduciary duties arising
10   out of “a joint venture or a relationship akin to a joint
11   venture[.]”      In the third cause of action, Trustee asserts
12   claims against Boal for the purported breach of the CashStar
13   contract.   In the fourth cause of action, Trustee asserts that
14   Boal breached his fiduciary duties to Debtor arising from the
15   “CashStar Joint Venture.”         In the fifth, sixth and seventh
16   causes of action, Trustee seeks the imposition of a constructive
17   trustee against Boal and Quotient, declaratory relief and an
18   accounting.
19   III. THE MOTIONS TO DISMISS
20        The Boal MTD seeks dismissal of the complaint on four
21   grounds.    First, Boal contends that Debtor’s failure to schedule
22   the potential claims against him in the underlying bankruptcy
23   case judicially estops the estate (and Debtor, as the primary
24   beneficiary of potential proceeds of this lawsuit) from
25   asserting or benefitting from these claims.               Second, Boal
26   contends that the breach of oral contract claims are time-barred
27   under California law.       Third, Boal argues that even if judicial
28   estoppel does not apply, the complaint fails to state a claim

                                              -4-

     Case: 20-03007    Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 4 of
                                              14
 1   for breach of fiduciary duty upon which relief can be granted.
 2   Fourth, Boal argues that the remaining claims are wholly
 3   derivative of the time-barred breach of contract claims and thus
 4   do not assert claims upon which relief can be granted.
 5         The Quotient MTD contends that the terms of the purported
 6   contract are too vague to be enforceable.              Second, Quotient
 7   observes that Trustee has not alleged that Quotient (as opposed
 8   to Boal) breached the purported oral contract.               Third, Quotient
 9   contends that the breach of contract claims are time-barred
10   under California law.      Fourth, Quotient contends that Trustee’s
11   breach of fiduciary duty claims are not cognizable as Debtor and
12   Quotient never entered into a partnership or joint venture.
13   Fifth, like Boal, Quotient argues that the remaining causes of
14   action fail to state a claim under California law or are wholly
15   derivative of other claims that must be dismissed.                Finally,
16   Quotient contends that the doctrine of judicial estoppel
17   precludes Debtor (and, by extension, Trustee) from asserting or
18   benefitting from the claims pled by the Trustee.
19   IV.   STANDARDS FOR DISMISSAL OF COMPLAINTS
20         A motion to dismiss pursuant to Federal Rule of Civil
21   Procedure 12(b)(6) (made applicable by Federal Rule of
22   Bankruptcy Procedure 7012) is a challenge to the sufficiency of
23   the allegations set forth in the complaint.              To survive a Rule
24   12(b)(6) motion to dismiss, a plaintiff must allege “enough
25   facts to state a claim to relief that is plausible on its face.”
26   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                 “A claim
27   has facial plausibility when the Plaintiff pleads factual
28   content that allows the court to draw the reasonable inference

                                             -5-

     Case: 20-03007   Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 5 of
                                             14
 1   that the defendant is liable for the misconduct alleged.”
 2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).              “The plausibility
 3   standard is not akin to a ‘probability requirement,’ but it asks
 4   for more than a sheer possibility that a defendant has acted
 5   unlawfully.” Id. (quoting Twombly) “While a complaint attacked
 6   by a Rule 12(b)(6) motion to dismiss does not need detailed
 7   factual allegations, a plaintiff's obligation to provide the
 8   ‘grounds’ of his ‘entitlement to relief’ requires more than
 9   labels and conclusions.” Twombly, 550 U.S. at 555.
10   V.   DISCUSSION
11        A.     BOAL’S MTD

12               1.    Judicial Estoppel

13        Boal argues that the doctrine of judicial estoppel

14   precludes this adversary proceeding, particularly as Debtor is

15   the primary beneficiary of any judgment.             When Debtor filed this

16   case in 2008, he admittedly did not schedule the purported oral

17   contract with Boal on his schedules.            See ¶¶ 4-7 of Debtor’s Ex

18   Parte Motion to Reopen Chapter 7 Case (dkt. 41 in Case No. 08-

19   30119).   He did not disclose that pursuant to this oral

20   contract, he would allegedly receive 25 to 30 percent of the

21   equity in Quotient, as well as stock in CashStar. Id.; see also

22   ¶¶ 16-19 of the Complaint (dkt. 1-3).

23        After the court reopened the case, Trustee filed a motion

24   to approve the litigation recovery agreement with Debtor (dkt.

25   55 in Case No. 08-30119).        Boal objected (dkt. 62 in Case No.

26   08-30119), contending that the litigation sharing agreement was

27   inequitable and designed to evade the doctrine of judicial

28   estoppel.   Overruling Boal’s objections, the court entered an

                                             -6-

     Case: 20-03007   Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 6 of
                                             14
 1   order approving the litigation recovery agreement (dkt. 72) and
 2   will not revisit that holding in the context of the two motions
 3   to dismiss.
 4                2.   Statute of Limitations
 5           Under California law, the statute of limitations based on a
 6   breach of oral contract is two years.             Cal. Civ Proc. Code
 7   § 339(1).    Boal contends that any breach of the purported
 8   Quotient agreement accrued in 2014 when the company went public
 9   and Boal sold some of his Quotient shares, although he
10   acknowledges that he continued to sell Quotient shares through
11   2016.     See Boal MTD at dkt. 28, ECF pgs. 17-18.             Similarly, Boal
12   contends that the statute of limitations bars Trustee’s claims
13   regarding the CashStar stock, as the Complaint alleges that Boal
14   sold his CashStar stock in 2017, but gave Debtor only a “small
15   fraction” of the earnings to which he was entitled.
16           In response to Boal’s contention that her claims are time-
17   barred, Trustee asserts that Debtor and Boal orally agreed to
18   extend the payment dates to December 2018, thus equitably
19   estopping Boal’s invocation of the statute of limitations.                    This
20   defense presents an issue of fact that cannot be resolved in the
21   context of a motion to dismiss.
22           Under California law, a party may be equitably estopped
23   from asserting the statute of limitations when his or her
24   conduct induced another not to file a lawsuit within the
25   applicable limitations period. Walker v. City of San Clemente,
26   239 Cal.App.4th 1350, 1370 (2015); see also Atwater Elementary
27   School Dist. v. California Dept. of General Services, 41 Cal.4th
28   227, 232-233 (2007)(“[w]here the delay in commencing action is

                                              -7-

     Case: 20-03007    Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 7 of
                                              14
 1   induced by the conduct of the defendant it cannot be availed of
 2   by him as a defense”).       As stated by the court in Battuello v.
 3   Battuello, 64 Cal.App.4th 842 at 844, 848 (1998) (emphasis
 4   added):
 5
           While section 366.2 clearly states that the one-year
 6         statute of limitations set forth therein may not be
           “tolled” or “extended,” it says nothing about
 7         equitable estoppel. The doctrines are distinct. As
           one court noted in a similar context, “Tolling,
 8
           strictly speaking, is concerned with the point at
 9         which the limitations period begins to run and with
           the circumstances in which the running of the
10         limitations period may be suspended. These are
           matters in large measure governed by ** the language
11
           of the statute of limitations itself.... Equitable
12         estoppel, however, is a different matter. It is not
           concerned with the running and suspension of the
13         limitations period, but rather comes into play only
           after the limitations period has run and addresses
14         itself to the circumstances in which a party will be
15         estopped from asserting the statute of limitations
           as a defense to an admittedly untimely action
16         because his conduct has induced another into
           forbearing suit within the applicable limitations
17         period. Its application is wholly independent of the
18         limitations period itself and takes its life, not
           from the language of the statute, but from the
19         equitable principle that no man will be permitted to
           profit from his own wrongdoing in a court of
20         justice. Thus, because equitable estoppel operates
           directly on the defendant without abrogating the
21
           running of the limitations period as provided by
22         statute, it might apply no matter how unequivocally
           the applicable limitations period is expressed.
23
24   For the reasons set forth in Battuello, Trustee’s allegations
25   that Boal induced Debtor not to file a lawsuit before the end of
26   the applicable limitations period by making false promises upon
27   which Debtor purportedly relied preclude dismissal of the claims
28   against Boal at this juncture.          Id., see also Herman v. Brown,

                                             -8-

     Case: 20-03007   Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 8 of
                                             14
 1   91 Cal.App.2d 758, 761 ((1949) (“a debtor who induces his
 2   creditor to defer action, by means of promises to pay the
 3   indebtedness or settle the claim, is estopped to plead the
 4   statute of limitations”) (internal quotations omitted).                   The
 5   court must assume the facts alleged in the complaint are true,
 6   and Trustee has alleged sufficient facts to preclude dismissal
 7   of her action against Boal as time-barred.
 8              3.    Breach of Fiduciary Duties and Contract
 9        Boal also asserts that Trustee’s claims for breach of
10   fiduciary duty should be dismissed.            The court believes that
11   dismissal is inappropriate, as Trustee has alleged that Boal and
12   Debtor entered into a joint venture and because California law
13   provides that “a joint venturer owes fiduciary duties to his
14   coventurers.”    Prostar Wireless Grp., LLC v. Domino's Pizza,
15   Inc., 360 F. Supp. 3d 994, 1008 (N.D. Cal. 2018), aff'd, 815 F.
16   App'x 117 (9th Cir. 2020), citing            Galardi v. State Bar, 43
17   Cal.3d 683, 691 (1987).       Thus Trustee has sufficiently alleged
18   this cause of action against Boal.
19        Boal further contends that that any alleged agreement
20   between Debtor, Boal and Quotient is unenforceable because it is
21   “uncertain and indefinite as to the obligations of the parties,”
22   citing Kahn Creative Partners, Inc. v. Nth Degree, Inc., No. CV
23   10-932-JST FFMX, 2011 WL 1195680, at *4 (C.D. Cal. Mar. 29,
24   2011).   But Creative Partners actually explains why dismissal is
25   premature: “Whether a partnership or joint venture exists is
26   primarily a factual question to be determined by the trier of
27   fact from the evidence and inferences to be drawn therefrom.”
28   Id. at *6, citing Bank of Cal. v. Connolly, 36 Cal.App.3d 350,

                                             -9-

     Case: 20-03007   Doc# 78   Filed: 10/30/20   Entered: 10/30/20 15:49:48   Page 9 of
                                             14
 1   111 Cal.Rptr. 468, 478 (Cal. Ct. App. 1973). “Although a
 2   partnership ordinarily involves a continuing business, whereas a
 3   joint venture is usually formed for a specific transaction or a
 4   single series of transactions, the incidents of both
 5   relationships are the same in all essential respects.” Connolly,
 6   111 Cal.Rptr. at 477.
 7        While Trustee does not describe certain terms of the
 8   purported joint ventures, this lack of detail is not necessarily
 9   fatal at the pleading stage; instead, the parties should be able
10   to conduct discovery, and file motions for summary judgment if
11   appropriate (as the parties in Kahn Creative Partners did).
12   Nonetheless, Trustee will have to address the following material
13   questions at some point to avoid possible summary judgment:
14   When and where was the agreement between Debtor and Boal
15   reached?   What were the specific terms?           Was there a minimum
16   amount of capital that had to be raised?            Was there a time frame
17   for performance?
18              4.     Remaining Claims
19        Boal argues that the remaining claims are wholly derivative
20   of the purportedly time-barred claims and thus no relief can be
21   granted on them.     As noted above, however, Trustee has
22   sufficiently alleged a cognizable claim for breach of contract,
23   so the remaining claims are not subject to dismissal.
24        B.    QUOTIENT’S MTD

25        In contrast to the claims against Boal, the claims against

26   Quotient do not survive scrutiny under Iqbal and Twombly.

27   Trustee’s complaint insufficiently alleges that Debtor entered

28   into an oral agreement with Quotient.           The complaint is devoid

                                            -10-

     Case: 20-03007   Doc# 78   Filed: 10/30/20 Entered: 10/30/20 15:49:48   Page 10 of
                                              14
 1   of factual allegations reflecting when and where Debtor reached
 2   an agreement with Quotient, or any specific promises made by
 3   Debtor to Quotient or by Quotient to Debtor.             Quite simply, the
 4   complaint does not plausibly allege any duties owed by Quotient
 5   to Debtor or any resulting breaches of such duties.               For this
 6   reason, the court will dismiss the claims asserted against
 7   Quotient.    Ordinarily, the court would dismiss the claims with
 8   leave to amend, but – as discussed below – any such claims are
 9   time-barred.
10           According to paragraph 1 of the complaint, “Boal agreed
11   that [Debtor] would receive 30% of the stock issued to Boal in
12   [Quotient] and 50% of stock issued to Boal in CashStar, Inc.”
13   Complaint at ¶ 1.     Such payment was to occur after Boal
14   liquidated his shares.       Id.    Boal liquidated over 62,000 of his
15   Quotient shares in 2014 when Quotient went public, but did not
16   remit the proceeds to Debtor.         Under governing California law,
17   any action for this purported breach of the oral agreement
18   between Debtor and Boal accrued at the time of the breach in
19   2014.     Zecos v. Nicholas-Applegate Capital Mgmt., 42 Fed. App’x
20   31, 32 (9th Cir. 2002) (citing Cochran v. Cochran, 56 Cal. App.
21   4th 1115, 1121 (1997)).       The statute of limitations for breach
22   of an oral contract is two years pursuant to section 339(1) of
23   the California Code of Civil Procedure.
24           Therefore, under Cal. Civ. Pro. § 339(a), Debtor’s claims
25   expired in 2016 and were time-barred when Trustee filed the
26   underlying complaint in 2019.         As noted above in section V(A)(2)
27   above, the Trustee sufficiently alleges facts that could support
28

                                            -11-

     Case: 20-03007   Doc# 78   Filed: 10/30/20 Entered: 10/30/20 15:49:48   Page 11 of
                                              14
 1   a finding that Boal is equitably estopped from asserting a
 2   statute of limitations defense.          In contrast, Trustee has not
 3   alleged that Quotient was a party to any such agreement or
 4   novation, nor has she alleged any promises made by Quotient that
 5   would support equitable estoppel of its statute of limitations
 6   defense.   As admitted by Trustee in her consolidated opposition
 7   and as stated in paragraph 32 of the Complaint, Debtor and Boal
 8   “agreed to amend the Quotient Contract to allow Boal to defer
 9   payment of what was due to [Debtor].           As a result of this
10   novation, the payments were not due until [Debtor’s] demand for
11   them in or about December 2018.”          Given that Quotient was not a
12   party to this novation, the two-year statute of limitations
13   still applies as to claims against Quotient.
14         Finally, even if the claims against Quotient were not time-
15   barred, Trustee has not identified any promise made to Debtor by
16   Quotient that it has breached.         As a consequence, any argument
17   that Quotient should be equitably estopped from asserting a
18   statute of limitations defense is not persuasive. For the
19   foregoing reasons, the court will dismiss the Trustee’s claims
20   against Quotient without leave to amend.
21   VI.   CONCLUSION
22         For the foregoing reasons, the court is denying the Boal
23   MTD and granting the Quotient MTD.            Trustee should upload an
24   order denying the Boal MTD for the reasons set forth in this
25   memorandum decision and file a separate proof of service
26   indicating compliance with B.L.R. 9021-1(c).             Similarly,
27   Quotient should upload an order granting the Quotient MTD for
28   the reasons set forth in this memorandum decision, and file a

                                            -12-

     Case: 20-03007   Doc# 78   Filed: 10/30/20 Entered: 10/30/20 15:49:48   Page 12 of
                                              14
 1   separate proof of service indicating compliance with B.L.R.
 2   9021-1(c).
 3        The court will conduct an adversary proceeding scheduling
 4   conference on December 18, 2020, at 1:30 p.m. via CourtCall.
 5                        **END OF MEMORANDUM DECISION**
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -13-

     Case: 20-03007   Doc# 78   Filed: 10/30/20 Entered: 10/30/20 15:49:48   Page 13 of
                                              14
 1                                COURT SERVICE LIST
 2
 3   All Parties Served Via CM/ECF

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -14-

     Case: 20-03007   Doc# 78   Filed: 10/30/20 Entered: 10/30/20 15:49:48   Page 14 of
                                              14
